Mr. Justice Gordon
delivered the opinion of the court,
Under the Act of February 19th 1849, the viewers, appointed for the purpose of assessing the damages resulting to the owner whose land has been appropriated for the use and purpose of a canal or railroad company, are required, first, to determine, the quantity, quality and value of the lands taken and occupied. If the matter stopped at this point, we would at once agree with the learned judge of the Common Pleas that consequential damages, resulting necessarily from the construction of the improvement, could not be considered. But it does not; for the viewers are required, after having made a fair and just comparison of the advantages and disadvantages, resulting from the construction of the railroad or canal, to estimate what amount of damages has been or may be sustained and to whom payable. As the damages, here spoken of, cannot have reference to the land actually appropriated since, as to it, its price is a full compensation, it follows, that we must construe this statutory direction to mean an estimation of the depreciation, resulting to the remaining lands of the proprietor, from the construction of the works. In other words, the statute does, in terms, authorize compensation for damages purely consequential. Hence, it has been *225held that the legislature intended the assessment of all such damages as are the direct and immediate consequences of the construction of the road, to the whole tract through which it may pass; for the injury done to the tract as a whole, of whatsoever components that injury may consist: Watson v. The Pittsburgh and Connellsville Railroad Co., 1 Wright 469. And, further, that the measure of damages, to a landowner, caused by the construction of a railroad through his land, is the difference between what the property would have sold for before and after the road was built: Harvey v. The Lackawanna and Bloomsburg Railroad Co., 11 Wright 428. This rule covers everything which tends to cheapen the land through which the road passes, and must, necessarily, include, not only damages which are direct, but, also, those which are indirect. So it was said by Mr. Justice Agnew, in the case of the Pittsburgh, Fort Wayne and Chicago Railway Co. v. Grilleland, 6 P. F. Smith 445, that all the probable consequences of the works in producing injury must be allowed for, such as would fairly arise to the mind of an intelligent viewer in considering the effect of such works. Following in the line of this same doctrine, it has been ruled that it was proper for viewers to take into consideration the loss of business to a mill, the proximity of the railroad rendering it an unsafe place for horses: Western Pennsylvania Railroad Co. v. Hill, 6 P. F. Smith 460. Again it was said, by Mr. Justice Agnew (Wilmington and Reading Railroad Co. v. Stauffer, 10 P. F. Smith 374), that injury arising from the location of the works, in relation to the peculiar features of the premises, proximity to the buildings, interruption of their ordinary use, and of the avenues of passage; inconvenience caused by embankments and deep cuts, and matters of this nature, have always been held to be proper subjects of consideration in estimating the depreciation of the property as a whole. Many other authorities might be adduced in proof of what is above written, but enough has been shown to exhibit the error into which the learned judge fell, when he instructed the jury that the only injury to the premises of Hoffer, which could properly be considered, was such as was direct and immediate and not such as was consequential. This, of course, limited the compensation to the value of the land taken and the property directly damaged. Following this rule, all injuries, arising from the increased percolations of the water caused by the raising of the canal banks, as well as those resulting from the elevation of the bridge, were excluded from consideration. This ruling cannot be supported, inasmuch as compensation was denied for damages resulting from the nature and character of the new work. The new banks, for the enlarged work, may have been as well constructed as possible for human skill and yet the amount of water thrown upon Hoffer’s land, by the increased percolations, may have seriously injured it; and so the raising of the bridge may have added greatly to the inconvenience of passing from one part of his *226farm to the other, though the grades to and from that structure may have been as low as the nature of the ground and surrounding circumstances would admit of, and one or both these causes combined may have largely reduced the value of his property. To deny the landowner compensation for these injuries accords neither with the Act of Assembly nor the rulings of this court. The attempt to assimilate this case with that of the Monongahela Navigation Co. v. Coon, and others of that type, fails in this, that those were common-law actions on the case for consequential damages, unconnected with any taking of property, whilst the present is a case falling within the purview of a statute regulating the manner in which corporations may take the lands of private persons for their own use, and prescribing the damages the owners may recover for such taking. As we have already said, if this act had only provided for compensation for the land actually taken, the ruling of the court below would have been unobjectionable; no compensation could have been recovered for injuries to the adjacent property resulting from the construction and use of the improvement, but it was just in this the mistake was made, the act does provide for such damages and the jury should have been permitted to consider them.
The judgment is reversed and a new venire is awarded.